DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

civil Remedies Division

In the Case of:
Walter J. Mikolinski, Jr., DATE: August 8, 1989
Petitioner,

Docket No. C-83
DECISION CR 37

-v-

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTIONS FOR SUMMARY DISPOSITION

The Inspector General (the I.G.) notified Petitioner on
December 9, 1988 that he was being excluded from
participation in Medicare and State health care
programs.’ The I.G. told Petitioner that his exclusions
were due to the fact that his license to practice
pharmacy in the State of Massachusetts had been suspended
by that State's Board of Registration in Pharmacy
(Pharmacy Board). The I.G. asserted that the exclusions
were authorized by section 1128(b)(4) of the Social
Security Act, 42 U.S.C. 1320a-7(b) (4). Petitioner was
advised that that the exclusions would remain in effect
until such time as Petitioner obtained a valid license to
practice pharmacy in the State of Massachusetts. The
I.G. told Petitioner that when he obtained a valid
license, he had the right to apply for reinstatement to
the Medicare and Medicaid programs.

Petitioner timely requested a hearing, and the matter was
assigned to me for hearing and decision. I held a
prehearing conference on February 9, 1989. The parties

' "state health care program" is defined by
section 1128(h) of the Social Security Act, 42 U.S.C.
1320a-7(h), to include any State Plan approved under
Title XIX of the Act (such as Medicaid). I use the term
"Medicaid" hereafter to represent all State health care
programs from which Petitioner was excluded.
2

advised me that they believed the case could be disposed
of on a stipulated record, and on motions for summary
disposition. I issued a prehearing Order on February 21,
1989, which established a schedule for the parties to
agree to stipulations and file motions for summary
disposition. Stipulations of fact were timely filed
pursuant to this Order, and each party moved for summary
disposition. I held oral argument on the motions in
Washington, D.C., on June 6, 1989. I invited the parties
to file postargument briefs and each party availed
himself of this opportunity.

I have considered the parties' arguments, the stipulated
facts, and applicable law. I conclude that the I.G.
lawfully excluded Petitioner from participating in
Medicare and lawfully directed that he be excluded from
participating in Medicaid. 42 U.S.C. 1320a-7(b) (4) (A).
I conclude further that the exclusions imposed and
directed by the I.G. are unreasonable to the extent that
they condition Petitioner's reinstatement as a
participating nursing home proprietor on his passing a
pharmacy law examination with a score of no less than 75
percent, or on maintaining continuing education credits
in pharmacy. I conclude that I have authority pursuant
to 42 U.S.C. 405(b) to modify the exclusions imposed and
directed by the I.G. Therefore, I modify the exclusions
in this case to permit Petitioner to apply for
reinstatement as a participating nursing home proprietor
after completion of an exclusion term of two years. I
find the exclusions to be reasonable in all other
respects.

ISSUES
The issues in this case are whether:

1. Petitioner's license to provide health
care was revoked or suspended by a State licensing
authority for reasons bearing on his professional
competence, professional performance, or financial
integrity;

2. the I.G. lawfully excluded Petitioner from
participating in the Medicare program and lawfully
directed that Petitioner be excluded from
participating in Medicaid;

3. the length of the exclusions imposed and
directed against Petitioner from participating in
Medicare and Medicaid as a nursing home proprietor
is unreasonable;
4. I have authority to modify the terms of
the exclusions imposed and directed against
Petitioner; and

5. the exclusions imposed and directed
against Petitioner from participating in Medicare
and Medicaid should be modified to permit
Petitioner to apply for reinstatement as a
participant after a two-year period.

APPLICABLE LAW

1. Section 1128(a) of the Social Security Act,
42 U.S.C. 1320a-7;

2. Section 205(b) of the Social Security Act, 42 U.S.c.
405(b).

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is a registered pharmacist in the
State of Massachusetts. Stip Ex. 6.

2 The parties' stipulations, stipulated exhibits,

memoranda, and the transcript of oral argument will be
cited as follows:

Stipulation Stip. (number)

Stipulated Exhibit Stip. Ex. (number)

Memorandum in Support of the I.G.'s Memorandum at
I.G.'s Motion for Summary (page)
Disposition

Petitioner's Memorandum in P.'s Memorandum at
Support of Summary (page)
Disposition

I.G.'s Response to Petitioner's I.G.'s Response at
Motion (page)

Petitioner's Response to P.'s Response at
I.G.'s Motion (page)

I.G.'s Memorandum on Issues I.G.'s Supp.
Raised in June 6, 1989 Memorandum at
Prehearing Order (page)

P.'s Supplemental Memorandum P.'s Supp.
Memorandum at
page)

Transcript Tr. at (page)
4

2. On August 22, 1986, Petitioner was indicted in
Massachusetts State court for receiving stolen property
in the form of pharmaceuticals stolen from Massachusetts
General Hospital. Stip. Ex. 1.

3. On April 13, 1988, Petitioner pleaded guilty to
receiving stolen property. Stip. Ex. 3.

4. In his guilty plea Petitioner admitted that he
had paid cash to employees of Massachusetts General
Hospital to receive stolen pharmaceuticals from them.
Stip. Ex. 3.

5. In his guilty plea Petitioner admitted that he
regularly received stolen pharmaceuticals. Stip. Ex. 3.

6. Petitioner agreed to pay restitution to
Massachusetts General Hospital in the amount of
$25,000.00. Stip. Ex. 3.

7. As a consequence of his guilty plea, Petitioner
received a suspended prison sentence and was placed on
probation for two years. Stip. Ex. 4.

8. Petitioner was also sentenced to pay $15,000.00
as costs for investigation of his case. Stip. Ex. 4.

9. On September 20, 1988, the Pharmacy Board issued
an Order to Show Cause against Petitioner. Stip. Ex. 6.

10. On September 26, 1988, the Pharmacy Board
issued a Decision and Order in Petitioner's case. Stip.
Ex. 6.

11. The Pharmacy Board found that Petitioner had
violated a state law by knowingly possessing, with intent
to distribute, a Class E Controlled Substance. Stip. Ex.
6.

12. The Pharmacy Board found that Petitioner had
conspired to divert drugs from the Massachusetts General
Hospital. Stip. Ex. 6.

13. The Pharmacy Board found that Petitioner had
not at all times conducted his professional activities in
conformity with federal, state, and municipal laws,
ordinances and regulations. Stip. Ex. 6.

14. The Pharmacy Board found that its findings, as
enumerated in Findings 11-13, established that Petitioner
had committed gross misconduct in the practice of
pharmacy. Stip. Ex. 6.
15. The Pharmacy Board suspended Petitioner's
pharmacy license for a two year period, effective
beginning September 26, 1988. Stip. Ex. 6.

16. The Pharmacy Board directed Petitioner to
maintain his continuing education requirements as a
pharmacist during the suspension period. Stip. Ex. 6.

17. The Pharmacy Board conditioned reinstatement of
Petitioner's pharmacy license on his taking a pharmacy
law examination and passing with a grade of no less than
75 percent. Stip. Ex. 6.

18. Petitioner did not appeal the Board's Order.
Stip. 21.

19. Petitioner is a stockholder in corporations
which own and operate nursing homes. Stip. Ex. 3.

20. Petitioner's license to provide health care was
revoked or suspended by a State licensing authority for
reasons bearing on his professional competence,
professional performance, or financial integrity. Stip.
Ex. 6; Findings 10-17; 42 U.S.C. 1320a-7(b) (4) (A).

21. On December 9, 1988, the I.G. excluded
Petitioner from participating in Medicare and directed
that he be excluded from participating in Medicaid.
Stip. Ex. 13.

22. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662, May 13, 1983.

23. The I.G. had discretion to exclude Petitioner
from participating in Medicare and to direct his
exclusion from participation in Medicaid for all items or
services for which he may have claimed reimbursement
pursuant to these programs. 42 U.S.C. 1320a-7(b) (4) (A).

24, The I.G.'s discretion to exclude Petitioner
from participating in Medicare and to direct his
exclusion from participating in Medicaid is not limited
to his participation as a pharmacist. 42 U.S.C. 1320a-
7(b).

25. The length of the exclusions imposed and
directed by the I.G. against Petitioner is reasonable
insofar as it applies to Petitioner's participation as a
6

pharmacist in the Medicare and State health care
programs. 42 U.S.C. 1320a~-7(b) (4) (A).

26. The length of the exclusions imposed and
directed by the I.G. against Petitioner is not reasonable
insofar as it applies to Petitioner's participation as a
nursing home operator, administrator, or employee. See
42 U.S.C. 1320a-7(b) (4) (A).

27. I have authority to modify the terms of the
exclusions imposed and directed by the I.G. against
Petitioner. 42 U.S.C. 405(b).

28. Two-year exclusions against Petitioner from
participating in Medicare and Medicaid as a nursing home
operator, administrator, or employee are reasonable in
this case. See Finding 24; see 42 U.S.C. 1320a-
7(b) (4) (A).

NALYSIS

There are no disputed issues of material fact in this
case, the parties having entered stipulations as to those
facts which they believe to be relevant to their
respective positions. Therefore, the issues to be
resolved involve applications of law to the facts of the
case.

The I.G. contends that he is entitled to summary
disposition on all issues. He asserts that Petitioner
had his license to practice pharmacy suspended by a state
licensing board for reasons having to do with
Petitioner's professional competence, professional
performance, or financial integrity. Therefore,
according to the I.G., he had discretion to exclude
Petitioner from participating in the Medicare program and
to direct his exclusion from participation in Medicaid,
pursuant to 42 U.S.C. 1320a-7(b) (4) (A).

The I.G. argues that the length of Petitioner's
exclusions, which coincide with the terms of his pharmacy
license suspension, is reasonable because it takes into
account the behavior engaged in by Petitioner which
occasioned his license suspension, and other relevant
facts.

Petitioner argues that the Pharmacy Board failed to
articulate reasons for Petitioner's license suspension
which establish that Petitioner was suspended for reasons
having to do with Petitioner's professional competence,
professional performance, or financial integrity. Tr. at
7

29-30. Therefore, according to Petitioner, there exists
no lawful basis to exclude him under 42 U.S.C. 1320a-7.

Petitioner also contends that if the I.G. does have
discretion to exclude him pursuant to 42 U.S.C. 1320a-
7(b) (4) (A), such discretion extends only to reimbursement
claims which Petitioner may submit as a pharmacist.
Petitioner asserts that it is unreasonable to exclude him
for services rendered in connection with his nursing home
business based on suspension of Petitioner's license to
practice pharmacy.

Finally, Petitioner argues that even if the I.G. may
exclude Petitioner for reimbursement for all items or
services under Medicare and Medicaid, the length of the
exclusions imposed and directed against Petitioner by the
I.G. are unreasonable as they apply to claims he may
submit in connection with his nursing home business.
Petitioner notes that his pharmacy license suspension
will be effective until he completes certain continuing
education courses and passes an examination in pharmacy
law with a score of at least 75 percent. According to
Petitioner, these conditions effectively make the license
suspension an indefinite suspension, and thus have the
effect of making indefinite Petitioner's exclusions from
participation in Medicare and Medicaid. According to
Petitioner, it is unfair to condition his exclusion as a
nursing home operator on his satisfying requirements
which he may never satisfy, and which are not related to
his performance as a nursing home operator.

Both parties contend that, should I conclude that the
exclusions imposed and directed against Petitioner are
unreasonable in any respect, I have authority pursuant to
42 U.S.C. 405(b) to modify the terms of the exclusions.

1. Petitioner's license to provide health care was

evoked or suspended a St. ic ‘tho
reasons bearing on his professional competence,
professional performance, or financial integrity.

I disagree with Petitioner's contention that the I.G.'s
determination to exclude Petitioner pursuant to 42 U.S.C.
1320a-7(b) (4) is not supported by the Pharmacy Board's
Decision and Order. The Pharmacy Board's Decision and
Order provides ample support for the conclusion that
Petitioner's pharmacy license was suspended for reasons
bearing on Petitioner's professional competence,
8

professional performance, or, financial integrity.
Findings 10-17; Stip. Ex. 6.

The Pharmacy Board concluded that Petitioner committed
"gross misconduct" in the practice of pharmacy, and based
this conclusion on three findings. They were that
Petitioner had: (1) knowingly possessed, with intent to
distribute, a class E controlled substance; (2) conspired
to divert drugs from the Massachusetts General Hospital;
and (3) failed to conduct his professional activities at
all times in conformity with federal, state, and
municipal laws, ordinances and/or regulations. Findings
11-13; Stip. Ex. 6. These findings constitute reasons
for suspending Petitioner's pharmacy license which relate
to Petitioner's professional performance. Therefore, the
I.G. had discretion to exclude Petitioner pursuant to 42
U.S.C. 1320a-7(b) (4) (A).

Petitioner contends that it was unreasonable for the I.G.
to base his exclusion determination on the Pharmacy
Board's Decision and Order. According to Petitioner, the

3 The section of 42 U.S.C. 1320a-7 pursuant to

which the I.G. excluded Petitioner from participation in
the Medicare program and directed his exclusion from
participation in any State health care program provides
in relevant part:

(b) Permissive exclusion

The Secretary may exclude the following
individuals
and entities from participation in any program
under
subchapter XVIII of this chapter and may direct that
the following individuals and entities be excluded from
participation in any State health care program: ...

(4) License revocation or suspension

Any individual or entity--

(A) whose license to provide health care has been
revoked or suspended by any State licensing
authority,
or who otherwise lost such a license, for reasons

bearing on the individual's or entity's
professional
competence, professional performance, or financial
integrity, ....
9

I.G. was obligated to review the record underlying the
Pharmacy Board's Decision and Order in order to determine
whether the Pharmacy Board's decision was supported by
that record. Tr. at 30.

The I.G.'s authority to impose and direct exclusions
pursuant to 42 U.S.C. 1320a-7(b) (4) (A) is triggered by a
state licensing board's revocation or suspension of a
petitioner's license to provide health care. It is not a
relevant argument that the Pharmacy Board's decision, on
which the I.G.'s exclusion authority rests, is legally or
factually deficient.

Petitioner also contends that the I.G.'s exclusion
determination amounts to an unlawful retroactive
application of 42 U.S.C. 1320a-7(b) (4) (A) to the facts of
his case. P.'s Memorandum at II. Petitioner premises
this argument on his assertion that the conduct on which
his license suspension was based "relates back" to
January, 1983, and the fact that the exclusion law was
revised by Congress to include section (b) in 1987.
Petitioner also contends that, if the law is applied
retroactively to his case, there are "grave due process"
implications which would arise from that retroactive
application. P.'s Memorandum at II.

It is unnecessary for me to decide whether the exclusion
law may be applied retroactively in particular cases,
because it is evident that it was not retroactively
applied in this case. The Pharmacy Board issued its
Decision and Order suspending Petitioner's pharmacy
license on September 15, 1988, more than a year after
Congress adopted the discretionary exclusion provisions
contained in 42 U.S.C. 1320a-7(b). The I.G.'s authority
to impose and direct exclusions against Petitioner arises
from the Pharmacy Board's act of suspending Petitioner.
Therefore, the act which gave the I.G. grounds to exclude
Petitioner occurred after the date that Congress enacted
statutory revisions.

4 hat is not to suggest that the facts on which

the suspension is based are irrelevant to the question of
the reasonableness of the length of the exclusions
imposed and directed by the I.G. It is certainly
reasonable for the I.G., in determining the appropriate
length of exclusions, to consider all facts which would
establish a petitioner's trustworthiness as a
participating provider of health care. Moreover, either
party to an exclusion hearing may offer evidence on this
issue. 42 U.S.C. 405(b); see 42 C.F.R. 1001.125,
1001.128.
10

2. The I.G. lawfully excluded Petitioner from
participating in the Medicare program and lawfully
directed that Petitioner be excluded from participating
in Medicaid programs.

Petitioner's central argument is that the I.G.
unreasonably imposed and directed exclusions against
Petitioner in his capacity as a nursing home operator,
based on the Board's suspending Petitioner's pharmacy
license. Petitioner asserts that there exists no legal
authority which permits the I.G. to take this action.
See P.'s Memorandum at IA-C. Implicit in this
contention is the argument that, at most, the I.G. only
has authority to exclude Petitioner from receiving
reimbursement for his services as a pharmacist.
Petitioner also argues that evidence of Petitioner's
misconduct in the practice of pharmacy provides no
rational basis for the I.G. to impose and direct
exclusions against Petitioner from receiving
reimbursement as a nursing home operator. Id.

I disagree with both of these contentions. First, the
exclusion law plainly permits the I.G. to impose and
direct exclusions from reimbursement for any item or
service that an excluded party may provide to a Medicare
or Medicaid beneficiary. The first sentence of 42 U.S.C.
1320a-7(b) states that the Secretary has discretion in
enumerated cases to impose exclusions from participation
in "any program under subchapter XVIII" and to direct
exclusions from participation in "Medicaid... ."

Moreover, the exclusion law's remedial purpose would be
frustrated if the law were read to limit the I.G.'s
authority to impose and direct exclusions under section
(b) (4) to only those items or services which a party had
been permitted to provide by his health care license,
prior to the suspension or revocation of that license.
The purpose of the exclusion law is to protect the
Medicare and Medicaid funds, and individual beneficiaries
of those funds, from individuals or entities who have
been shown to be capable of either financial misconduct
or mistreating beneficiaries. A party's propensity to
engage in misconduct across the range of Medicare and
Medicaid programs can, in appropriate cases, be inferred
by evidence of his misconduct as to any one of those
programs. Congress, therefore, intended the Secretary
(and his delegate, the I.G.) to have discretion to
fashion broad exclusions based on demonstrated misconduct
under any program. Senate Report No. 100-109, at 6-8,
July 14, 1987, reproduced in U.S. Code Cong. and Ad.
11

News, 100th Congress First Session 1987, Vol. 2, at 687-
688.

That is not to suggest that the I.G. must exclude
individuals or entities from participation in Medicare
and Medicaid in all cases where exclusion is permitted by
law. The I.G. has discretion to impose and direct broad
exclusions in appropriate cases. The reasonableness of
an exclusion depends on the facts of the case.

Second, I conclude that, based on the facts of this case,
it was reasonable for the I.G. to impose and direct
exclusions against Petitioner for reimbursement for all
items or services he might provide under Medicare or
Medicaid, including reimbursement for any services
Petitioner might provide as a nursing home operator. The
stipulated facts of this case establish that Petitioner's
license suspension was based, in part, on Petitioner's
conviction for receiving pharmaceuticals stolen from a
hospital. Findings 3-5; 12. Petitioner's admitted
unlawful conduct calls into question not only his honesty
but his trustworthiness as a provider of services to
Medicare and Medicaid beneficiaries -- not just as a
pharmacist, but in any capacity.

3. The length of the exclusions imposed and directed
against Petitioner from participating in Medicare and
Medicaid as a nursing home proprietor is unreasonable.

The I.G. imposed and directed exclusions against
Petitioner from participating in Medicare and Medicaid
until such time as Petitioner's license to practice
pharmacy in Massachusetts is restored. Finding 21.
Restoration of Petitioner's pharmacy license is
contingent on Petitioner satisfying the conditions of the
Board's Decision and Order. These include requirements
that Petitioner: (1) maintain his continuing pharmacy
education requirements during the two-year suspension
period; and (2) take and pass a pharmacy law examination
with a grade of no less than 75 percent.

Petitioner does not dispute that it is rational for the
I.G. to require him to regain his pharmacy license as a
condition for restoring his participating status as a
pharmacist. Tr. at 53. However, Petitioner contends
that the State's conditions for Petitioner regaining his
pharmacy license effectively render his suspension
indefinite in term. And, according to Petitioner, it is
unreasonable for the I.G. to condition Petitioner's
reinstatement as a nursing home operator on an indefinite
State suspension of Petitioner's pharmacy license--
particularly where the conditions for return of the
12

license have nothing to do with Petitioner's
trustworthiness as a nursing home operator.

The I.G. does not directly refute these assertions. He
tacitly concedes that the exclusions imposed and directed
against Petitioner are of indefinite duration, but argues
that Petitioner has not established that he will fail to
comply with continuing education requirements, or fail to
take the pharmacy law examination within the two year
suspension period, and pass with a score of at least 75
percent. I.G.'s Supp. Memorandum at 8.

I conclude that the exclusions imposed and directed by
the I.G. against Petitioner are of indefinite duration,
and are unreasonable, insofar as they apply to
Petitioner's participation in Medicare and Medicaid as a
nursing home operator. Notwithstanding the I.G.'s
assertions, there is no way to predict when, if at all,
Petitioner might fulfill the continuing education and
examination requirements of his license suspension.’ The
continuing education and examination requirements have no
rational relationship to the issue of when Petitioner
might become trustworthy to operate nursing homes.

The evidence of this case establishes that Petitioner
conspired to receive stolen pharmaceuticals. His conduct
demonstrates intentional violation of State law. By

his conduct, Petitioner established that he is an
untrustworthy provider of Medicare and Medicaid services.
It is reasonable for the I.G. to impose and direct
exclusions against Petitioner for a sufficient period of
time to assure that he will not engage in misconduct
against trust funds or beneficiaries. Given the
seriousness of Petitioner's misconduct, a two-year
exclusion from participating as a nursing home operator
is reasonable.

However, it is not reasonable for the I.G. to condition
Petitioner's reinstatement as a provider of a particular
service on Petitioner fulfilling conditions that are
unrelated to his trustworthiness as a provider of that
service. There is no evidence in the record of this
proceeding to show that Petitioner will be a more

5 Any number of circumstances might make

suspension extend past the two-year term. Petitioner
might fail to attain a score of 75 percent on the
pharmacy law examination. He might be prevented from
completing continuing education requirements by accident
or illness. Or, he might simply opt not to comply with
these requirements.
13

trustworthy provider of nursing home services, by virtue
of his having completed continuing education courses in
pharmacy, and having passed a pharmacy law examination
with a score of at least 75 percent. It is within the
realm of reasonable possibility that Petitioner might
never satisfy these conditions, and yet become a
trustworthy individual.

4. Ihave authority to modify the length of the
exclusions imposed and directed against Petitioner.

The exclusion law provides that an excluded party is
entitled to a hearing as to his exclusions "to the same
extent as is provided by" 42 U.S.C. 405(b). 42 U.S.C.
1320a-7(f) (1). Section 405(b) states that, in those
cases where the Secretary provides a hearing with respect
to a decision the Secretary has rendered, the Secretary:

"(S)hall, on the basis of evidence adduced at the
hearing, affirm, modify, or reverse his findings of
fact and such decision." (Emphasis added.)

The Secretary delegated to Administrative Law Judges
assigned to the Departmental Appeals Board the authority
to conduct hearings and render decisions with respect to
the imposition of civil remedies, including exclusions
imposed and directed under 42 U.S.C. 1320a-7. 55 Fed.
Reg. 25544, July 7, 1988. I conclude that my delegated
authority includes authority to modify the term of
exclusions in those cases where I decide that the
exclusions are appropriate, but the 1.G.'s determination
is in some respect unreasonable.

5. The exclusions imposed and directed against
Petitioner from participating in Medicare and Medicaid
are modified to permit Petitioner to apply for

reinstatement as a participant after a two-year period.

Given the seriousness of Petitioner's misconduct, it is
reasonable to impose and direct exclusions against him
from participating in Medicare and Medicaid for a
substantial period of time. The only unreasonable aspect
of the exclusions imposed and directed by the I.G., as
they apply to Petitioner's participation as a nursing
home operator, is that they are indefinite in duration
and tie his reinstatement as a nursing home operator to
his fulfilling conditions which are unrelated to the
issue of his trustworthiness to operate nursing homes.
Therefore, I modify the exclusions imposed and directed
against Petitioner as follows.
14

Petitioner is excluded from participating as a nursing
home operator in the Medicare and Medicaid for a two year
period, beginning September 26, 1988. No payment may be
made to Petitioner for any service for which he claims
reimbursement as an employee, administrator, operator, or
in any other capacity in connection with the operation of
nursing homes. No payment may be made to any nursing
home in which Petitioner serves as an employee,
administrator, operator, or in any other capacity for any
services that Petitioner furnishes on or after the
effective date of the exclusions. No payment will be
made to any nursing home wholly owned by Petitioner
during the exclusion period. At the completion of the
two year exclusion period, Petitioner may apply for
reinstatement as a participating nursing home operator.

The exclusions originally imposed and directed by the
I.G. against Petitioner are sustained insofar as they
apply to any reimbursement Petitioner may seek for
pharmacy services. They will remain in effect until
Petitioner obtains a valid license to practice pharmacy
in the State of Massachusetts. At such time, Petitioner
may apply for reinstatement as a participating
pharmacist.

The I.G. asserts that two nursing homes owned by
Petitioner were convicted of criminal offenses related to
the delivery of items or services under the Massachusetts
Medicaid program. I1.G.'s Supp. Memorandum at 9; Stip.
Ex. 3. This decision does not preclude the I.G. from
imposing and directing exclusions against these entities
as may be mandated or permitted by law.

CONCLUSTON

Based on the stipulated facts and the law, I conclude
that the I.G. had authority to exclude Petitioner from
participation in the Medicare program, and to direct his
exclusion from participation in Medicaid, pursuant to 42
U.S.C. 1320a-7(b) (4) (A). I conclude further that the
I.G. reasonably imposed exclusions against Petitioner
from participating in all programs under Medicare and
Medicaid.

I conclude that the term of the exclusions imposed and
directed against Petitioner is reasonable as it applies
to his participation as a pharmacist. However, I
conclude that it is unreasonable as it applies to his
participation as a nursing home operator, because it ties
Petitioner's reinstatement to his fulfilling conditions
15

which are not reasonably related to his trustworthiness
as a nursing home operator.

Therefore, I sustain the exclusions imposed and directed
against Petitioner, except as modified in Part 5 of the
Analysis section of this Decision.

/s/

Steven T. Kessel
Administrative Law Judge
